COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


APRIL L. KOONTZ
                                             MEMORANDUM OPINION*
v.   Record No. 2644-00-3                         PER CURIAM
                                                MARCH 6, 2001
WRANGLER, INC. AND
 V F CORPORATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (John B. Krall; Roger Ritchie & Partners,
             P.L.C., on brief), for appellant.

             (J. David Griffin; Fowler, Griffin, Coyne,
             Coyne & Patton, P.C., on brief), for
             appellees.


     April L. Koontz (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to

prove that she suffered an injury by accident arising out of and

in the course of her employment on October 18, 1999.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "In

order to carry [the] burden of proving an 'injury by accident,'


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).    Unless we can say as a matter of law that

claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     The commission ruled that claimant failed to prove that she

suffered an electrical shock on October 18, 1999, or suffered

any acute injury flowing therefrom.      In so ruling, the

commission found as follows:

             The most complete history of injury
             reflected in the medical records is that
             reported by Dr. [James H.] Bernheimer and
             Dr. [Joel M.] Trugman. This history is
             essentially consistent with the testimony
             offered by the claimant. They reported that
             the claimant was standing on a wooden
             platform. The metal which comprised the
             lift was not in contact with the steel beam
             which the claimant was cleaning. The
             claimant, in turn, was not in contact with
             the battery of the lift. They, and various
             other health care providers, specifically
             noted the absence of entrance and exit burns
             indicating the route that the alleged
             electrical current followed through the
             claimant's body. These physicians, who are
             specialists in neurology, reported that the
             tremor in the right upper extremity viewed
             during examination varied in location,
             amplitude and frequency. Based on these
             findings and the history provided by the

                                 - 2 -
          claimant, Dr. Bernheimer and Dr. Trugman
          expressed some doubt as to whether the
          claimant suffered an electrical shock
          injury, and concluded that the claimant
          exhibited both a significant functional and
          psychogenic overlay. We further note that
          electrodiagnostic studies revealed the
          absence of electrophysiologic evidence of
          right ulnar neuropathy or any widespread
          neuropathic processes in the right upper
          extremity.

               Histories recorded by several health
          care providers are inconsistent with the
          claimant's testimony. Dr. Bernheimer and
          Dr. Trugman noted reports that the claimant
          was knocked backwards from the shock and
          suffered bruising on her right arm. Dr.
          [Robin J.] Hamill-Ruth reported that the
          alleged electric current flowed from one
          unknown extremity through the right hand.
          On the issue of causation, Dr. [G. Gregory]
          Ross' opinion evolved over time to reflect
          his ultimate opinion that the claimant
          possibly suffered an electrical injury. He
          concluded on January 24, 2000, that the
          claimant's symptoms were of unknown
          etiology. Dr. [Glenn E.] Deputy opined that
          he could not determine the cause of the
          claimant's symptoms.

(Citation omitted.)

     In light of the conflicts between claimant's hearing

testimony and the medical records and the opinions of her

medical providers, the commission, as fact finder, was entitled

to reject claimant's testimony regarding the alleged October 18,

1999 incident.   It is well settled that credibility

determinations are within the fact finder's exclusive purview.

Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363
S.E.2d 433, 437 (1987).   Furthermore, the commission could infer

                               - 3 -
from the medical records and the opinions of claimant's medical

providers that claimant's evidence failed to prove that her

right arm condition was caused by an electrical shock or other

acute injury at work on October 18, 1999.    "Where reasonable

inferences may be drawn from the evidence in support of the

commission's factual findings, they will not be disturbed by

this Court on appeal."   Hawks v. Henrico County Sch. Bd., 7 Va.

App. 398, 404, 374 S.E.2d 695, 698 (1988).   Based upon this

record, we cannot find as a matter of law that claimant's

evidence sustained her burden of proof.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                               - 4 -